DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-14 and 17-20 in the reply filed on November 20, 2021 is acknowledged.  The traversal is on the ground(s) that Amended claim 1 now claims the C02-based synthesis produces the carbon- containing product and comprises an endothermic reaction. In contrast, DE1 02015226111 discloses a C02-based synthesis 7 that produces a carbon containing product, but that synthesis 7 is exothermic.  This is not found persuasive because the new reference (US 2016/0052785 A1 or US 2018/0086985 A1) teaches an endothermic reaction that requires heat for the endothermic reaction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maass et al (US 2016/0052785 A1).
Maass teaches that the thermal energy required for the synthesis gas production can be generated, for example, by oxidation or partial oxidation of a fuel comprising hydrocarbons and/or hydrogen. Oxidizing agents used are, for example, air and/or oxygen-enriched air and/or oxygen of technical grade purity. Oxidation and partial oxidation can be conducted outside a reaction zone in which the thermal hydrocarbon decomposition and/or the reverse water-gas shift reaction are being conducted, for which purpose the fuel is mixed with an oxidizing agent and reacted. The hot gas formed is subsequently introduced into the reaction zone, wherein it releases a portion of its tangible heat directly or indirectly to the substances to be converted. However, the oxidizing agent can also be introduced into the reaction zone, mixed therein with a fuel present, which is hydrogen obtained by the hydrocarbon decomposition, and reacted.  See abstract and [0012].
	Maass teaches that the synthesis gas produced in in this process can be released to an external user as product for a credit note. However, it is preferably converted to a material of value, for example methanol and/or dimethyl ether and/or hydrocarbons. Appropriately, the particular conversion step is integrated into the overall process in terms of energy. If the synthesis gas, for example, is converted to hydrocarbons by the Fischer-Tropsch process, the waste heat obtained here can be used to heat a chemical scrubbing operation in which the carbon dioxide-containing gas mixture obtained in the carbon combustion is processed, in order to obtain carbon dioxide for the reverse water-gas shift reaction. Alternatively, or additionally, the waste heat can also be used to generate steam which is used, for example, in the power plant operation for power production [18].
removal of carbon dioxide, the carbon dioxide-containing flue gas 11 that forms in the combustion is fed to a removal unit B which is, for example, an amine scrubbing operation, the operation of which is facilitated by a portion 18 of the waste heat 12 from the synthesis unit S. Another portion 19 of the waste heat 12 is fed to the power plant D where it is utilized to raise steam for power production. A portion 4 of the carbon dioxide 14 removed is subsequently conducted into the second reaction zone Z2, while the remainder 15 is added to the oxidizing agent 9, such that any residual gas 16 obtained can be released to the atmosphere in substantially carbon dioxide-free form [0042].
	Maass teaches that based on the reaction conditions, in the performance of the process, only a portion of the hydrocarbon is decomposed in the first reaction zone to hydrogen and carbon, which means that undecomposed or incompletely decomposed hydrocarbon can be drawn off from the first reaction zone. A particularly preferred configuration of the process envisages passing undecomposed or incompletely decomposed hydrocarbon from the first reaction zone into the second reaction zone and reacting it therein with water by steam reforming to give hydrogen and carbon dioxide. Appropriately, the water required for the reaction is water which is obtained in the second reaction zone by the reaction of hydrogen with oxygen and/or carbon dioxide. However, there is no intention to rule out supply of water from the outside [0024].
	Maass teaches that the thermal energy can also be generated by means of electrical power and provided for the synthesis gas production according to the invention. For this purpose, for example, one or more electrically conductive heating elements may be arranged in a reaction zone such that they become thermally connected directly or indirectly to the substances to be converted. An electrical conductive heating element is disposed either in fixed or mobile form within the reaction zone. For example, the heating element may be part of a moving bed or fluidized bed composed of a granular, electrically conductive solid comprising carbon, for example, which is passed through the reaction zone. [0013].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maass et al (US 2016/0052785 A1) alone or in view of Von Olshausen et al (US 2018/0086985 A1).
	Applicants’ claimed invention is directed to a process for producing a carbon-containing product, comprising: providing oxygen (02), and a fuel, combusting the fuel by means of the oxygen (02) in an oxyfuel process to provide energy, purifying a flue gas formed by the oxyfuel process, and separating carbon dioxide (C02) from the flue gas formed by the oxyfuel process, wherein the energy provided by the oxyfuel process comprises heat which is utilized as process heat for a C02-based synthesis that produces the carbon-containing product and that comprises an endothermic reaction.
	Maass teaches that the thermal energy required for the synthesis gas production can be generated, for example, by oxidation or partial oxidation of a fuel comprising hydrocarbons and/or hydrogen. Oxidizing agents used are, for example, air and/or oxygen-enriched air and/or oxygen of technical grade purity. Oxidation and partial oxidation can be conducted outside a reaction zone in which the thermal hydrocarbon decomposition and/or the reverse water-gas shift reaction are being conducted, for which purpose the fuel is mixed with an oxidizing agent and reacted. The hot gas formed is subsequently introduced into the reaction zone, wherein it releases a portion of its tangible heat directly or indirectly to the substances to be converted. However, the oxidizing agent can also be introduced into the reaction zone, mixed therein with a fuel present, which is hydrogen obtained by the hydrocarbon decomposition, and reacted.  See abstract and [0012].
	Maass teaches that the synthesis gas produced in in this process can be released to an external user as product for a credit note. However, it is preferably converted to a material of value, for example methanol and/or dimethyl ether and/or hydrocarbons. Appropriately, the particular conversion step is integrated into the overall process in terms of energy. If the synthesis gas, for example, is converted to hydrocarbons by the Fischer-Tropsch process, the waste heat obtained here can be used to heat a chemical scrubbing operation in which the carbon dioxide-containing gas mixture obtained in the carbon combustion is processed, in order to obtain carbon dioxide for the reverse water-gas shift reaction. Alternatively, or additionally, the waste heat can also be used to generate steam which is used, for example, in the power plant operation for power production [18].
	Maass teaches the removal of carbon dioxide, the carbon dioxide-containing flue gas 11 that forms in the combustion is fed to a removal unit B which is, for example, an amine scrubbing operation, the operation of which is facilitated by a portion 18 of the waste heat 12 from the synthesis unit S. Another portion 19 of the waste heat 12 is fed to the power plant D where it is utilized to raise steam for power production. A portion 4 of the carbon dioxide 14 removed is subsequently conducted into the second reaction zone Z2, while the remainder 15 is added to the oxidizing agent 9, such that any residual gas 16 obtained can be released to the atmosphere in substantially carbon dioxide-free form [0042].
	Maass teaches that based on the reaction conditions, in the performance of the process, only a portion of the hydrocarbon is decomposed in the first reaction zone to hydrogen and carbon, which means that undecomposed or incompletely decomposed hydrocarbon can be drawn off from the first reaction zone. A particularly preferred configuration of the process envisages passing undecomposed or incompletely decomposed hydrocarbon from the first reaction zone into the second reaction zone and reacting it therein with water by steam reforming to give hydrogen and carbon dioxide. Appropriately, the water required for the reaction is water which is obtained in the second reaction zone by the reaction of hydrogen with oxygen and/or carbon dioxide. However, there is no intention to rule out supply of water from the outside [0024].
	Maass teaches that the thermal energy can also be generated by means of electrical power and provided for the synthesis gas production according to the invention. For this purpose, for example, one or more electrically conductive heating elements may be arranged in a reaction zone such that they become thermally connected directly or indirectly to the substances to be converted. An electrical conductive heating element is disposed either in fixed or mobile form within the reaction zone. For example, the heating element may be part of a moving bed or fluidized bed composed of a granular, electrically conductive solid comprising carbon, for example, which is passed through the reaction zone. [0013].
	Maass is silent with respect to providing oxygen and hydrogen by means of a high temperature electrolysis.  However, Von Olshausen in the same filed of invention (see abstract) discloses water is decomposed into oxygen and hydrogen in a high temperature electrolysis apparatus, hydrogen is used for reduction of carbon dioxide to carbon monoxide.  See paragraphs [0121] and [0149]- [0150].
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Von Olshausen in the process of Maass for the production of synthetically produced methane/gaseous and/or liquid hydrocarbons, wherein for this purpose hydrogen from an electrolytic arrangement which is operated by means of regeneratively generated electric energy and carbon dioxide are combined in a methane synthesis or Fischer-Tropsch synthesis or other suitable hydrocarbon synthesis as well as a production system for the production of synthetically produced methane/gaseous and/or liquid hydrocarbons [0001].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/            Primary Examiner, Art Unit 1622